DETAILED ACTION
Remarks
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

	This Office Action is responsive to the amendment filed on 10/09/2021.  Claims 1-15 of which claim 1 is independent, were pending in this application and have been considered below.

	Specification objection is withdrawn in view of the amendment.

	Claim objections are withdrawn in view of the amendment.

Response to Arguments
 	Applicant’s arguments filed 10/09/2021 (see Remarks, page 14) with respect to claims 3 and 6-9 have been fully considered and are persuasive.  The objection of claims has been withdrawn.

Allowable Subject Matter
 	Claims 1-15 are allowed.

  	As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	The following is a statement of reasons for the indication of allowable subject matter: 

The prior arts made of record fail to teach or suggest or make obvious in combination, the arrangement that “determining a grid position corresponding to the pet in a grid map constructed by the robot according to the mutual position relationship; recording grid positions of the pet at different time points, making statistics on recorded time information and corresponding grid position information, and constructing a pet daily activity model configured to predict an activity trajectory of the pet”,  in combination with “monitoring the pet according to the pet daily activity model”, as recited in claim 1.  The respective dependent claims 2-15 are allowable for the same reason, correspondingly.

Contact Information
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nader Bolourchi whose telephone number is (571) 272-8064.  The examiner can normally be reached on M-F 8:30 to 4:30.

 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Shuwang Liu, SPE can be reached on (571) 272-3036.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.

 	Information regarding the status of an application may be obtained from the 

/Nader Bolourchi/
Primary Examiner, Art Unit 2631